Citation Nr: 1824469	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  15-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to re-open a claim for entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This mater comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2017 the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.


FINDINGS OF FACT

1.  A November 2008 rating decision denied service connection for diabetes mellitus.  Although notified of this denial, the Veteran did not initiate an appeal.  

2.  The evidence received since the November 2008 rating decision, to include the June 2017 hearing testimony and an August 2015 VA medical note, is new and is also material as it raises a reasonable possibility of substantiating the underlying claim for service connection for a diabetes mellitus.

3.  The medical evidence of record shows a current diagnosis of diabetes mellitus, type II.

4.  The Veteran's military occupational specialty duties required him to serve near the perimeter of a Royal Thai Air Force Base and exposure to herbicide agents during that service is conceded.

CONCLUSIONS OF LAW

1.  The new evidence received after the November 2008 rating decisions is material and the claim for service connection for a diabetes mellitus is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for diabetes mellitus, type II, due to herbicide agent exposure, have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

VA will reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A November 2008 rating decision denied service connection for diabetes mellitus.  The reason provided was that the claimed herbicide agent exposure could not be verified and the evidence did not show diabetes mellitus during service or within a year of separation from service.  Following that denial, the Veteran did not initiate an appeal, and the decision became final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§  3.104 , 20.302, 20.1103 (2017). 

The Veteran initiated a request to reopen a claim for service connection for diabetes mellitus in July 2012.

Evidence added to the claims file since the October 2008 rating decision includes an August 2015 VA medical note urging that herbicide agent exposure needed to be given strong consideration as a contributing factor for the Veteran's diabetes mellitus.  Additional evidence also includes the Veteran's June 2017 hearing testimony.  The Veteran's military occupational specialty was aircraft maintenance mechanic.  During the hearing the Veteran testified that while stationed at an Airforce base in Takhli, Thailand his regular duties involved testing of the aircrafts at the end of the runway pads near the perimeter of the base.  The Veteran also testified that herbicide agents were sprayed near the perimeter of the base.

Accordingly, the Board finds that medical record and June 2017 hearing testimony is both new and material and therefore, the claim for service connection for diabetes mellitus is reopened.

Service Connection

The Veteran contends that service connection for diabetes mellitus is warranted as the claimed disability is the result of herbicide agent exposure.  More specifically, the Veteran asserts that while working as an aircraft maintenance mechanic at a Royal Thai Air Force Base in Takhli, Thailand, he was exposed to herbicide agents while performing his military occupational specialty responsibilities.  These responsibilities included conducting aircraft test on runway pads near the perimeter of the base.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012);  38 C.F.R. § 3.303 (2017).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

With regard to herbicide agent exposure, a Veteran who, during active service, served in the Republic of Vietnam during the Vietnam War from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed to herbicide agents, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(a)(3) (2012); 38 C.F.R. § 3.307 (a)(6)(iii) (2017).  Exposure to herbicide agents may also be established on a factual basis for Veterans whose duties placed them on or near the perimeters of Royal Thai Air Force Bases in Thailand.  VBA Manual M21-1, IV.ii.1.H.5.

The list of diseases presumed related to exposure to herbicide agents includes diabetes mellitus, type II.  38 C.F.R. § 3.309(e) (2017).  Certain chronic diseases, such as type II diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).

With regard to exposure to herbicides outside of Vietnam, VA's Adjudication Procedures Manual, M21, provides that if a Veteran served with the Air Force at any of several Royal Thai Air Force Bases, including Takhli, during the Vietnam Era and was stationed near the air base perimeter as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide agent exposure should be conceded.  M21, IV.ii.2.C.10.q.

At the June 2017 hearing, the Veteran testified that as a crew chief, if an aircraft developed problems, once it was repaired, he took it to the end of the airbase to what was called a run-up pad.  While on that pad, they tested the plane to make sure any repairs were effective.  The Veteran stated that he could see the perimeter of the base less than 100 yards from where the testing occurred.  That testimony is credible and supports a finding that the Veteran's duties put him on or near the perimeter of a Royal Thai Air Force Base.

Service personnel records show that the Veteran served on the Royal Thai Air Force Base in Takhli, Thailand.  The Veteran received the National Defense Service Medal, Air Force Medal, Vietnam Service Medal, Vietnam Campaign Medal, and the Air Force Good Conduct Meal.  The Veteran's military occupational specialty was Aircraft Maintenance Mechanic Crew Chief.  His responsibilities included supervising mechanics and specialist assigned for maintenance on his aircraft; responsible for pre-flights, post-flight, and unscheduled maintenance performed on his assigned aircraft; and maintenance upkeep and ground  support.  The Veteran's June 2017 testimony, in conjunction with his military occupational specialty and responsibilities, show that his duties caused him to be on or near the air base perimeter.  As a result of the Veteran's work duties, herbicide agent exposure is conceded.  M21, IV.ii.2.C.10.q.

The Veteran was diagnosed with diabetes mellitus, type II in January 2008.  Diabetes mellitus, type II is a presumptive disability for those exposed to herbicide agents.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for diabetes mellitus, type II, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

New and material evidence having been submitted, the claim for service connection for a diabetes mellitus is reopened and to that extent only the claim is allowed.

Entitlement to service connection for diabetes mellitus, type II, due to herbicide agent exposure is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


